NATIONWIDE MUTUAL FUNDS Nationwide Bond Fund Nationwide Inflation-Protected Securities Fund Nationwide Bond Index Fund Nationwide International Index Fund Nationwide Core Plus Bond Fund Nationwide Mid Cap Market Index Fund Nationwide Fund Nationwide Money Market Fund Nationwide Global Equity Fund Nationwide Portfolio Completion Fund Nationwide Government Bond Fund Nationwide S&P 500 Index Fund Nationwide Growth Fund Nationwide Small Cap Index Fund Nationwide Herndon Mid Cap Value Fund Nationwide Small Company Growth Fund Nationwide High Yield Bond Fund Nationwide U.S. Small Cap Value Fund Supplement dated July 17, 2015 to the Statement of Additional Information dated March 1, 2015 (as revised May 1, 2015) Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Statement of Additional Information (“SAI”). 1.All references to, and information regarding, Matthew Hoehn, in the SAI are deleted in their entirety. 2.Effective immediately, the following supplements the information in Appendix C to the SAI: APPENDIX C – PORTFOLIO MANAGERS INVESTMENTS IN EACH FUND Name of Portfolio Manager Fund Name Dollar Range of Investments in Each Fund (as of March 31, 2015) Goldman Sachs Asset Management, L.P. Steve Jeneste Nationwide Portfolio Completion Fund None OTHER MANAGED ACCOUNTS The following chart summarizes information regarding accounts for which each portfolio manager has day-to-day management responsibilities.Accounts are grouped into the following three categories:(1) mutual funds; (2) other pooled investment vehicles; and (3) other accounts.To the extent that any of these accounts pay advisory fees that are based on account performance (“performance-based fees”), information on those accounts is provided separately. Name of Portfolio Manager Number of Accounts Managed by Each Portfolio Manager and Total Assets by Category (as of March 31, 2015) Goldman Sachs Asset Management, L.P. Steve Jeneste Mutual Funds: 5 accounts, $3,814 million total assets (0 accounts, $0 total assets for which the advisory fee is based on performance) Other Pooled Investment Vehicles:3 accounts, $39 million total assets (0 accounts, $0 total assets for which the advisory fee is based on performance) Other Accounts:2 accounts, $25 million total assets (0 accounts, $0 total assets for which the advisory fee is based on performance) PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
